—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about August 18, 1999, which, inter alia, denied defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs. Order, same court and Justice, entered November 16, 1999, which, insofar as appealable, denied defendants’ motion to vacate the default judgment entered against them, unanimously reversed, on the facts, without costs, to vacate the default judgment, and defendants directed to answer within 10 days of service of this order with notice of entry.
Defendants’ cross motion to dismiss pursuant to CPLR 3211 (a) (1) and (7) was properly denied. The documentary evidence *162submitted by defendants to support their assertion that they were not the title owners of the taxicab in which plaintiff was injured is sufficiently contradicted by plaintiffs evidence to the contrary (see, Leon v Martinez, 84 NY2d 83, 87-88), and plaintiffs complaint states” a claim for vicarious liability. However, the default judgment entered against defendants should have been vacated upon a showing that their defaults were unintentional and that they have a meritorious defense. Concur — Nardelli, J. P., Ellerin, Lerner and Rubin, JJ.